Citation Nr: 1824423	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-35 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for tinnitus, but denied service connection for hearing loss.  


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is due to in-service noise exposure.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C. §§ 1101, 1110, 1131 1154(b) (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss.  

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (a) (2017).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

In this case, the evidence shows a current bilateral hearing loss disability for VA purposes.  See February 2013 VA examination report.  

Although a hearing loss disability is not shown during service, the Veteran maintains that he began to notice a decline in his hearing during service.  Additionally, the STRs show that the Veteran served in the infantry, received a Combat Infantry Badge, and only received a whispered voice test at the time of his discharge in 1970.  

An April 1987 private audiogram from the Veteran's employer at that time, shows fairly significant hearing loss in the higher frequencies, bilaterally.  

At his February 2013 VA examination, the Veteran reported that he was exposed to firing weapons, grenades and 105 Howitzers at close range.  The examiner conceded noise exposure based on the Veteran occupational specialty of infantry.  He reported tinnitus and hearing loss during and shortly following service.  The Veteran also reported that he was not routinely exposed to loud noise following service in any of his occupations (farming, working in an office in a shoe factory, and scanning bar codes).  

The February 2013 VA examiner reviewed the available records and was unable to opine as to the likely etiology of the Veteran's hearing loss disability without resorting to speculation.  

In this regard, however, the examiner acknowledged that whispered voice testing (the testing the Veteran underwent at the time of service separation) is not a reliable measure of whether hearing is normal or not.  Moreover, the examiner noted that the pattern of hearing loss shown on the 1987 audiogram was not a typical hearing loss one would see due to the normal aging process.  The examiner also noted that according to the Handbook of Clinical Audiology, traumatic noise levels almost invariably affect the threshold at 4000 Hz; and, the Veteran's asymptomatic hearing loss pattern is typical of a right handed shooter because his left ear hearing loss is worse than his right ear hearing loss.  

Moreover, the examiner opined that the Veteran's tinnitus was as likely as not related to the Veteran's in-service hearing loss.  As part of the rationale for that opinion, the examiner indicated that the Veteran's tinnitus was as likely as not associated with the Veteran's hearing loss.  The examiner concluded that given the lack of any testing at the time of service discharge, it was not possible to rule out significant threshold shifts during service; thus, the Veteran's tinnitus was at least as likely as not due to in-service noise exposure.  

In statements received at the RO in October 2014, the Veteran reported that he noticed a decline in his hearing prior to discharge from service.  Similarly, the Veteran's spouse reported that she was married to the Veteran in October 1970, shortly after he returned from Vietnam, and she, too, noticed that he appeared to having difficulty hearing at that time.  

Importantly, there is no reason to doubt the credibility of the Veteran's self-reported history of exposure to excessive noise during service, and experiencing a hearing loss during, and since, service.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Also, importantly, the pertinent law provides that, whereas here, the veteran was engaged in combat with the enemy while in active service, the Secretary shall accept lay or other evidence as sufficient proof of service connection if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C. § 1154(b).

In this case, the evidence is sufficient to show that the Veteran served in combat with the enemy and, therefore, his lay statements may be sufficient to establish both an in-service injury (noise exposure) and incurrence of hearing loss during service.  See Reeves v. Shinseki, 682 F.3d 988, 998-1000 (Fed. Cir. 2012) (discussing the combat presumption under 38 U.S.C.A. § 1154(b)).  

Here, there is no reason to doubt the Veteran's credibility with regard to when he first noticed a decline in his hearing; and, while the VA examiner was unable to provide an opinion without resorting to speculation, that examiner nonetheless provided a medical rationale which tended to show that the Veteran's type of hearing loss pattern is generally consistent with his combat service.  It supports the Veteran's self-reported history.  

Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to service.  The February 2013 VA examiner could not determine whether the Veteran's hearing loss was caused by his in-service noise exposure without resorting to speculation, citing to the inaccuracy of the whispered voice test findings at the time of the Veteran's discharge examination.  However, that same examiner provided a medical rationale for finding in favor of the claim, as noted above.  When this evidence is considered along with the Veteran's credible lay statements, it weighs in favor of a grant of service connection for bilateral hearing loss.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; cf. Jones v. Shinseki, 23 Vet.App. 382, 394 (2010) ("if the medical evidence in the record indicates that a disability has only two potential causes and at least one is related to service, then the inability of the medical examiner to provide a reason why one is more likely the cause of the claimant's disability would place the evidence in equipoise, and the benefit of the doubt rule would apply") (Lance, J. concurring). 

Moreover, service connection for tinnitus has been granted, and the VA examiner opined that the Veteran's tinnitus was, as likely as not, related to his hearing loss.  

When, as here, there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Accordingly, and with resolution of all doubt in the Veteran's favor, the Board finds that service connection for a bilateral hearing loss disability is warranted.  


ORDER

Service connection for a bilateral hearing loss disability is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


